Citation Nr: 0828851	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right upper extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of a Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, OK.  
In July 2003, the veteran moved and his claims files were 
transferred to the RO in Waco, TX. 

In February 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
is of record.  Tr.

In the September 2007 Board decision, it was held that since 
April 1, 2003, the veteran had not met the criteria for 
compensable ratings for onychomycosis of the toenails of the 
right and left foot.  The issue of service connection for 
right upper extremity radiculopathy was remanded by the Board 
for development to include a VA examination and specific 
opinions.  

Service connection is now in effect for the following 
disabilities: radiculopathy of the left upper side 
(extremity) secondary to degenerative disc disease of the 
cervical spine, rated as 20 percent disabling; degenerative 
joint disease of the lumbar spine, rated as 10 percent 
disabling; degenerative disc disease with spondylosis of the 
cervical spine, status post left hemilaminctomies from C-3 to 
C-7, rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; and fracture of the left index finger, 
fracture of the right long finger, left foot 4th digit 
hammertoe, fracture of the 5th toe of the left foot, 
bilateral cataracts, left inguinal hernia, onychomycosis of 
the toenails of both feet, acne of the posterior neck and 
headaches, each evaluated as noncompensably disabling.






FINDING OF FACT

The competent and probative evidence does not show that the 
veteran developed chronic disability diagnosed as right upper 
extremity radiculopathy in service or as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

Right upper extremity radiculopathy was not incurred in or 
aggravated by service, may not be so presumed, and is not due 
to service-connected disabilities.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, 
adequate and appropriate written notice was provided in June 
2005 and March 2006 which fulfills these requirements.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  In this instance, a SSOC in November 2005 corrected 
any timing deficiency.  See Pritckett v. Nicholson, 20 Vet. 
App. 370, 376-8 (2006). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the Board finds that the content of letters 
addressed required notice of the pivotal elements of his 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  He also testified under oath in 2007.  And any 
defect with respect to timing was either subsequently 
corrected or otherwise harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diagnosed disabilities, such as those 
involving organic neurological impairment, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310. Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Court further held in McLain v. Nicholson, 21 Vet. App. 
319 (2007) that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  (Citations omitted.).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required..." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As well, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by a particular exposure 
is insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).


III.  Factual Background and Analysis

The veteran claims that current right upper side or extremity 
problems are radiculopathy, and as such, are either a direct 
result of his in-service cervical spine injury with a 
subsequent cervical spine fusion and/or are caused and/or 
aggravated by his already service-connected cervical spine 
disability.  

Service treatment records do in fact show that the veteran 
sustained a cervical spine injury in a fall in 1992.  They 
also show that he had a cervical spine fusion in 1998. And in 
1998, service medical records show the veteran's complaints 
and treatment for right arm pain and/or weakness as well as a 
diagnosis of bilateral cervical spine radiculopathy.

Since service, medical records show complaints and/or 
treatment for right shoulder, arm, and/or hand pain, 
weakness, and/or numbness starting in 2003.  There was 
reported decreased motor strength, variable sensation, and/or 
no or almost no deep tendon reflexes in the biceps and 
triceps shown on VA treatment records from January 2004 to 
November 2004; and on the VA spine examination dated in 
October 2005. 

As noted in the prior Board remand action on this issue, his 
diagnoses in 2004-2005 included bilateral neural foramina and 
cervical spine degenerative disc disease with myofascial pain 
syndrome of the paravertebral and trapezius muscles 
bilaterally.  

The Board noted in the 2007 remand action that the data then 
of record raised questions which had to be resolved by 
further evaluation and opinions by qualified examiners.  The 
case was remanded for a neurological examination to determine 
the presence and etiology of any right upper extremity 
radiculopathy.  The claims files were to be forwarded to the 
examiner and all indicated tests, including a nerve 
conduction study and electromyography (EMG), were to be 
carried out.  As stated in that remand, the examiner was 
given specific questions to answer in the context or what is 
as likely as not in the way of etiology based on the 
confirmed diagnoses.

The report of that neurological evaluation is now of record, 
dated in November 2007.  The veteran's comprehensive history 
and records were reviewed and noted in the report.  In sum, 
it was noted that he had had a service-related cervical 
injury which required surgery, after which he had bilateral 
cervical radiculopathy, manifested by reduced muscle power 
and atrophy of the triceps and biceps.  The examiner noted 
that the surgery had been successful in terms of resolution 
of the radiculopathy although he had had a significant 
residual chronic pain syndrome involving the neck and upper 
shoulders, with an intermittent type of radiation of pain 
into the upper part of the arms, bilaterally.

On examination, there was an absence of radicular pain or 
paresthesias in any dermatomal pattern.  The neurologist 
noted that the veteran had a history of carpal tunnel 
syndrome with intermittent symptoms, paresthesias in his 
hands of a mild degree, which was "a separate and distinct 
condition, not related etiologically to the prior surgery or 
the cervical disc disease".

The examiner also noted that:

cervical radiculopathy was not found on 
the recent electromyographic testing.  
The test was negative for radiculopathy, 
either right or left.  There is also no 
physical exam evidence of either a right 
or left current radiculopathy.  No 
objective findings of muscle atrophy of 
either upper extremity, no loss of 
reflexes or asymmetry in reflexes, no 
abnormalities in motor power or bulk, and 
the only sensory findings are that of 
diminished sharp sensation in palms of 
both hands, not a specific dermatomal 
pattern, but rather a glove distribution.  
Tinel's is negative bilaterally, and 
there is no loss of thenar eminence, bulk 
or power or opponens function of the 
thumb.  

The examiner noted that at the present time, the veteran's 
symptoms were of pain in the neck with neck stiffness and 
muscle spasms.  He was taking medications to include Flexeril 
for muscle spasms and Piroxicam.  He was working full time 
(40 hour per week) as an electrician/air conditioning system 
repairman at a military facility.  He said it had been one 
week since he missed a day of work due to his neck; he said 
he had less endurance and the neck had slowed down his work.  
The examiner described this as mild impact on occupational 
functioning.  However, he had had no incapacitating episodes 
or hospital visits, and there was noted to be no 
radiculopathy manifested on history, physical examination or 
EMG testing.

An addendum was later requested and filed as to clarifying 
whether there was presence or absence of cervical 
radiculopathy as related to the service-connected cervical 
spine disc disease.  The examiner reiterated that there was 
no cervical radiculopathy of either upper extremity related 
to the service-connected condition of cervical degenerative 
disc disease.

The Board has reviewed all of the evidence in this case and 
finds that adequate development has been undertaken so as to 
provide a sound basis for a final determination at this time 
on the remaining appellate issue.  In that regard, it should 
be noted that the veteran has service connection for a number 
of disabilities:  service connection is already in effect for 
radiculopathy of the left upper side (extremity) secondary to 
degenerative disc disease of the cervical spine, rated as 20 
percent disabling; degenerative joint disease of the lumbar 
spine, rated as 10 percent disabling; degenerative disc 
disease with spondylosis of the cervical spine, status post 
left hemilaminctomies from C-3 to C-7, rated as 10 percent 
disabling; and headaches, each evaluated as noncompensably 
disabling, all of which are proximate to the site and 
purported herein claimed condition and he is receiving 
compensation based upon the symptoms found to be associable 
therewith.  

However, that said, and simply stated, there is no medical 
evidence of a current diagnosis of right upper extremity 
radiculopathy (or at any time during the pendency of this 
appeal).  See Hickson and McLain, supra.  While the veteran 
has complained of symptoms, observation and evaluation by VA 
in recent years have not found a diagnosis of right upper 
extremity radiculopathy to be warranted.  The recent VA 
examiner specifically concluded that there is no evidence 
that he has right upper extremity radiculopathy.  This 
examination is of highest probative value given that the 
examiner had the benefit of reviewing the claims file, which 
provided documentation of the medical findings during service 
and since, including the results of surgery.  This examiner 
also had current physical findings both on examination and 
from special evaluative testing.  Further, the conclusions 
followed a review of these objective findings in conjunction 
with the veteran's reported history as well as present 
symptoms.  As such, this examiner had a comprehensive and 
sound basis on which to render the final conclusions.  As 
well, the examiner discussed the evidence and provided 
rationale.  Thus, the Board finds this report to be of 
greatest value in rendering a decision herein.      

Given that there is no other medical evidence of record 
documenting current right upper extremity radiculopathy, the 
record contains no evidence of current disability for VA 
compensation purposes.  In the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Given the lack of proof the veteran has right upper extremity 
radiculopathy disability, analysis of the claim need not 
proceed further.  While he may have some symptoms in that 
area of his body due to his neck problems, and while he may 
believe that he has right upper extremity radiculopathy, 
because he is a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus. As here,  "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, supra.

For these reasons, the preponderance of the evidence is 
against the claim, and it must be denied.




ORDER

Service connection for right upper extremity radiculopathy is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


